Citation Nr: 1537000	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from to November 1952 to November 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2009 and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss and tinnitus, respectively.

The Veteran testified before the undersigned at an August 2014 travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that while a claim for service connection for posttraumatic stress disorder (PTSD) was also on appeal, during the course of the appeal the claim was granted in full in a February 2015 rating decision.  Therefore this service connection claim is no longer before the board.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is competent to report having experienced hearing loss since service.

2.  The Veteran is competent to report having experienced tinnitus since service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claims of service connection for tinnitus and hearing loss, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the instant case, in November 1952, upon entrance into service, the Veteran was given a whispered test hearing examination, on which he scored 15/15 in both ears.  An October 1955 separation examination showed a whispered hearing test score again of 15/15.

August 2005 VAMC records note that the Veteran was "hard of hearing."

In September 2009, the Veteran submitted a claim for service connection for hearing loss and tinnitus, stating that he was exposed to live rounds and bombs going off while in the Korean War.

In November 2009, the Veteran was afforded a VA examination.  The examiner noted that whispered and spoken voice tests were obtained at enlistment, on which the Veteran scored 15/15, and at separation, where he scored 10/15, but they were not reliable evidence of normal hearing or hearing impairment.  The examiner stated the Veteran reported hearing loss for the past 10 years and working with air guns for 18 years without hearing protection.  According to the examiner, the Veteran also stated that he had tinnitus for the past six months.  The examiner opined that as the Veteran reported a recent onset of tinnitus decades after separation it was his opinion that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure and is more likely due to non-military etiologies such as aging, hypertension, occupational noise exposure, usage of potentially ototoxic medication and caffeine, but that it would be speculative to allocate a degree of his current tinnitus to each of these etiologies.

Regarding hearing loss, the examiner opined that there is no scientific support for delayed onset hearing loss weeks, months, or years after an exposure event, and as the Veteran reported onset of hearing loss decades after separation and there are number of potential/likely nonmilitary etiologies, he felt he could not resolve the issue without resort to mere speculation, as he could not say what percentage each etiology would have been likely to contribute to hearing loss.  

In his January 2010 Notice of Disagreement, the Veteran stated that he did not inform the examiner that he worked with an air gun for 18 years.  He clarified that he believed his hearing loss to be a direct result of his service in Korean conflict when he was a machine gun operator in Korea and was exposed to heavy gun fire and mortar rounds.  He noted that over the years his hearing has become worse and he was issued hearing aids by the VA Clinic in Ocala Florida that year. He stated he would have filed his claim years ago but he did not know how to go about it.  He also stated that when he first got out of the Army in 1955 he was told that there was nothing they could do to help him with his hearing problems.  

April 2011 private treatment records noted a "history of hearing loss."

In January 2012, the Veteran again sent in a statement that he believed his hearing loss was due to exposure to bombs and rounds during service.  

In February 2012, the Veteran submitted a private hearing test that noted the Veteran stated that he had hearing loss due to being exposed to loud sounds in the military.  

In his VA 9 substantive appeal the Veteran claimed that his hearing loss and tinnitus were a direct result of his service in Korea.  

In the Veteran's August 2014 hearing, he clarified that the ringing in his ears in fact started in 1952 or 1953 and that he complained of hearing loss in service and sought treatment, but they did not put his complaints in the service treatment records.  He stated he was shelled constantly in service, and that he was shelled while on a train one time and experienced a concussion, and that afterwards he heard a sound like birds or ringing, which continued.  The Veteran stated that his tinnitus continued after service.  He stated he sought treatment for his hearing problems around 1955 after leaving service, as he knew something was wrong with his ears, but the physician told him there was nothing that could be done about his problem.  He also stated that when he came back from service his family would have to "holler" at him because he could not hear.  

In October 2014, the claims were remanded to afford the Veteran a new examination based on his statements that his November 2009 examination was inadequate as the Veteran never worked with air guns and therefore the examiner used incorrect information in forming his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In December 2014, the Veteran was afforded a VA examination.  The examiner noted that the enlistment hearing exam showed a whispered hearing test, but the separation hearing exam was not available for review.  The examiner stated that whispered hearing tests are not sensitive to high frequency hearing loss and are not considered valid measurements of hearing; therefore, any high frequency hearing loss that may have occurred during his military service may not have been detected, and it would be difficult to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing.  The examiner noted that the Veteran reported civilian noise exposure and thus, it was possible or likely that aging, occupational and recreational noise exposure, and general health have contributed to his hearing loss and tinnitus.  Therefore, the examiner opined that it would be speculative to allocate a degree of his tinnitus or hearing loss to military versus non-military etiologies.  



Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of bilateral hearing loss.  See, e.g., December 2014 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced acoustic trauma during service.  As stated above, the Veteran is competent to give evidence about what he experienced, including exposure to live rounds and bombs going off while in the Korean War, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, on the evidence of record,  the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b).  See DD214 indicating the Veteran was awarded a Combat Infantryman Badge.  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

Regarding Hickson element (3), the Board notes that the November 2009 and December 2014 VA audiological opinions are inadequate for several reasons.  First, November 2009 opinion was found to be inadequate as the Veteran stated he never worked with air guns after service.  The examiner also incorrectly noted the Veteran scored 10/15 on his separation examination whispered voice test.  Second, the December 2014 examiner noted the Veteran had no separation examination, however he had a whispered voice test in 1955.  It was also noted in the November 2009 examination report that the Veteran stated his hearing loss started ten years ago, however, the Veteran clarified during the hearing that he had difficulty hearing in service and thereafter.  Regardless, even if the information reported in the examinations had been accurate, the examiners could not form an opinion as the etiology of the Veteran's hearing loss without resorting to speculation, and thus they were unable to state that the Veteran's current hearing loss was less likely than not related to service.   

Further, the Board finds that the Veteran's lay statements constitute competent, credible and probative evidence regarding the onset and duration of his hearing loss disability.  The Veteran is competent to report observing a decline in his hearing acuity during and since serving in combat in Korea, as hearing loss is a condition with "unique and readily identifiable features" that is "capable of lay observation."  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Veteran's testimony is credible in his report of suffering a loss in hearing during service.  In this regard, he has competently stated that he experienced hearing loss following exposure to hazardous, combat-related noise and that he has experienced hearing loss since that time, for which he sought treatment both in service and within a year after leaving service in 1955.  38 C.F.R. §§ 3.307, 3.309 (2015).  The Board has no reason to doubt the credibility of his statements.  Thus, there is competent and credible evidence that bilateral hearing loss occurred after acoustic trauma during his service.  Because the Board finds that the Veteran's statements are credible, they are ultimately probative and weigh in favor of the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  In the absence of any probative evidence weighing against the claim, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's bilateral hearing loss manifested during his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was incurred in service.  38 C.F.R. § 3.102 (2015).

Tinnitus

In this case the Veteran essentially contends that his tinnitus disability had its onset in service.

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of tinnitus.  See, e.g., December 2014 VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has competently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including exposure to live rounds and bombs going off while in the Korean War and ringing in his ears afterwards, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, on the evidence of record,  the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  While the November 2009 VA examination indicated a recent onset of tinnitus, the Veteran clarified during the hearing that he first experienced ringing in his ears during service, and that this ringing has continued since service.  The Board finds his assertions of ringing in the ears dating back to service to be credible.  Accordingly, the Veteran's statements here establish continuous symptoms and enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinions, the November 2009 VA examiner reported that the Veteran stated he had only had tinnitus for the past six months and therefore it was less likely as not that such was caused by or related to in-service noise exposure.  However, as stated above, the Board finds that given that examination was inadequate due to other statements that were misconstrued and a misreading of the service treatment records, the Board finds the Veteran's subsequent clarification during the hearing to be probative regarding the onset of the Veteran's tinnitus.  The Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


